


116 S5023 IS: Ending Administrative Garnishment Act of 2020
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5023
IN THE SENATE OF THE UNITED STATES

December 15, 2020
Mr. Booker (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To suspend and reform the authority under the Higher Education Act of 1965 for the Secretary of Education to carry out an administrative wage garnishment program.


1.Short titleThis Act may be cited as the Ending Administrative Garnishment Act of 2020. 2.Suspension of wage garnishmentSection 488A of the Higher Education Act of 1965 (20 U.S.C. 1095a) is amended by adding at the end the following: 

(f)Suspension of authority
(1)In generalBeginning on the date of enactment of the Ending Administrative Garnishment Act of 2020, the authority provided under subsection (a) to garnish the disposable pay of an individual shall be suspended until the date the Secretary submits to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives the certification described in paragraph (2).  (2)CertificationNot earlier than 1 year after the date of enactment of the Ending Administrative Garnishment Act of 2020, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a certification that either—
(A)the Secretary has implemented a process through which— (i)individuals who have had their disposable pay improperly garnished in violation of this section, or of any other instruction by the Secretary, are able to have their refund processed and returned to them not later than one calendar week after the date of such violation;
(ii)the Secretary can independently cease or suspend the administrative wage garnishment program authorized under this section at any time, at the sole discretion of the Secretary, including suspension of the garnishment of any individual student loan borrower or a cohort of borrowers; and (iii)the Secretary obtains a quarterly verification from each employer through which garnishment is carried out under this section that all information necessary to implement garnishment under this section with respect to an individual employee is accurate, including an estimate of the amount scheduled to be garnished in the subsequent quarter, and the name, address, phone number, and email address for both the employee and the employer; or 
(B)the Secretary is unable to implement the process described in subparagraph (A) and has determined that the garnishment of the disposable pay shall not apply to individuals as authorized under subsection (a).  (3)Data collection (A)In generalIf the Secretary submits a certification under paragraph (2) that the Secretary has implemented the process described in paragraph (2)(A), the Secretary, upon submission of such certification, shall establish a centralized database containing—
(i)the addresses, occupations, employers, and other collectible demographic data of individuals whose disposable pay was subject to garnishment under this section on the day before the date of enactment of the Ending Administrative Garnishment Act of 2020; and  (ii)the addresses, occupations, employers, and other collectible demographic data of individuals whose disposable pay is subject to garnishment under subsection (a). 
(B)ReportNot later than 90 days after the date the Secretary establishes the database under subparagraph (A), and not less often than annually thereafter, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives summarizing the information contained in the database and evaluating the exercise of the Secretary’s authority under subsection (a). (g)Right of action against employerThe employer shall be liable for, and the Secretary, the guaranty agency, or an individual, as appropriate, may sue the employer in a State or Federal court of competent jurisdiction to recover, any amount that such employer improperly withholds from wages due an employee following receipt by such employer of notice of suspension or revocation of the withholding order, and actual damages, plus attorneys’ fees, costs, and, in the court’s discretion, punitive damages.
(h)Department action after improper garnishmentNot later than 10 days after the date the Secretary receives an individual’s disposable pay that has been improperly garnished, the Secretary shall pay the borrower twice the actual amount of wages garnished. Notwithstanding section 432(a)(2), an injunction against the Secretary may be issued to enforce this subsection. (i)Limits on useThe Secretary may not garnish the disposable pay of an individual under this section with respect to a loan that has been outstanding for more than 10 years..
3.Parity with income-driven repaymentSection 488A of the Higher Education Act of 1965 (20 U.S.C. 1095a) is amended by striking subsection (a)(1) and inserting:  (1) (A)Parity with income-driven repaymentThe amount deducted in any calendar month shall not exceed the amount that a similarly-situated individual would be required to make for such month under the income-driven repayment plan that offers the lowest monthly payment.
(B)Income-driven repayment definedIn this subsection, the term income-driven repayment means— (i)income-based repayment authorized under section 493C for loans made, insured, or guaranteed under part B or part D; or
(ii)income contingent repayment authorized under section 455(e), for loans made under part D. (C)Similarly-situated individual definedWith respect to an individual, the term similarly situated individual means another individual with an eligible loan who would be eligible to enroll in income-driven repayment and has the same income and family size characteristics..
4.Collection and compromiseSection 3711 of title 31, United States Code, is amended by adding at the end the following:  (j)Additional requirements for the United States Department of Education (1)In generalNothing in this section shall permit the Secretary of Education to exercise any authority under this section without first satisfying the requirements established under section 488A(f) of the Higher Education Act of 1965 (20 U.S.C. 1095a(f)).
(2)Parity with income-driven repayment
(A)In generalNotwithstanding any other provision of law, for any debts owed to the Department of Education or insured by the Department of Education, the total amount collected under this section shall not exceed the amount that a similarly situated individual would be required to make for such month under the income-driven repayment plan that offers the lowest monthly payment, or by year in the case of a tax refund offset.  (B)DefinitionsIn this subsection:
(i)Income-driven repaymentThe term income-driven repayment means— (I)income-based repayment authorized under section 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) for loans made, insured, or guaranteed under part B or part D of title IV of such Act; or
(II)income contingent repayment authorized under section 455(e) of such Act (20 U.S.C. 1087e(e)), for loans made under part D of title IV of such Act.  (ii)Similarly situated individualWith respect to an individual, the term similarly situated individual means another individual with an eligible loan who would be eligible to enroll in income-driven repayment and has the same income and family size characteristics. 
(3)Limits on useThe Secretary of Education shall not collect on a debt under the authority under this section of an individual with respect to a loan that has been outstanding for more than 10 years..   